Citation Nr: 9906249	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  94-04 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) from February 18, 1993, 
to February 2, 1998, and an evaluation in excess of 30 
percent from February 3, 1998.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination of September 1993, by the Newark, New 
Jersey (RO) which awarded service connection for that 
disability, and assigned a 10 percent disability rating, 
effective from February 1993.  In a June 1998 rating action, 
the evaluation for PTSD was increased to 30 percent, 
effective from February 1998.  

During the pendency of the appeal VA regulations pertaining 
to the rating of PTSD were amended and redesignated as 
38 C.F.R. § 4.130, effective November 7, 1996.  See Schedule 
for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 
52,695-52,702 (October 8, 1996) (amending various sections of 
38 C.F.R. Part 4, to include §§ 4.16, 4.130, 4.131, 4.132).  
Those amendments changed the criteria for the evaluation of 
psychoneurotic disorders.  Consequently, the veteran's claim 
for an increase arose under the rating criteria in effect 
prior to November 7, 1996, and continued through the time 
when the rating criteria changed.

On a claim for an original or increased rating, the veteran 
will generally be presumed to be seeking the maximum benefit 
allowed by law; thus, it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet.App. 35 (1993).  Thus, the issue 
before the Board includes entitlement to a rating in excess 
of 10 percent prior to February 1998 and a rating in excess 
of the veteran's current 30 percent evaluation.  

This case was previously before the Board and was remanded in 
January 1996, January 1997 and October 1997.




FINDINGS OF FACT

1.  Between February 18, 1993, and February 2, 1998, the 
veteran's PTSD symptoms were productive of mild impairment of 
social and industrial adaptability.

2.  Since February 3, 1998, the veteran's PTSD symptoms have 
been manifested by sleep difficulties, periods of intrusive 
thoughts, recurrent nightmares and startle response, all 
productive of no more than definite social and industrial 
impairment or occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for PTSD from February 18, 1993, to February 2, 1998, have 
not been met.  38 U.S.C.A. §§ 1155 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.132, Code 9411 (1995) and 38 C.F.R. § 4.130, 
Code 9411 as in effect prior to and since November 1996.

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD from February 3, 1998, have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. § 4.132, 
Code 9411 (1995); and 38 C.F.R. § 4.130, Code 9411 as in 
effect prior to and since November 1996.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Service connection was granted for PTSD 
by a rating decision in September 1993, and a 10 percent 
evaluation was assigned from February 18, 1993, the date of 
receipt of the veteran's claim.  The rating was based on 
service medical records and a report of a VA psychiatric 
examination performed in June 1993.

The veteran related during this examination that he served as 
a combat officer for two years during World War II.  He was a 
tank commander in charge of a company of 75 men and engaged 
in heavy combat with the 755th Medium Tank Battalion.  He 
directly witnessed many casualties and was subjected to heavy 
artillery and anti-tank fire sustaining wounds to the left 
wrist.  He was awarded the Purple Heart as well as two Croix 
de Geurre decorations from the French Army.  

The veteran has been married twice, the first time briefly, 
and the second time for 48 years.  He has three grown 
children and numerous grandchildren and great-grandchildren.  
He successfully ran his own business until retirement at age 
70.  He stated that although he suffered from symptoms 
related to his combat experiences he has always been able to 
function well in his work as an insurance agent and in his 
social relationships.  Since his retirement in 1982, his 
memories of combat experiences have become more intense and 
frequent.  He has never required psychiatric treatment or 
medication.  

During the mental examination the veteran was alert and 
oriented.  He had a conventional appearance with no unusual 
mannerisms or behavior noted.  His affect was normal but his 
mood depressed.  He appeared irritable and tense.  There was 
no disturbance of thought stream or perception and his memory 
and concentration were intact.  The veteran's insight was 
considered poor and his judgment fair.  He stated that his 
sleep was interrupted once a week with night sweats and a 
combat dream from which he awakens in a state of anxiety with 
feelings of guilt.  It was sometimes several hours before he 
could return to sleep.  The veteran also had frequent 
intrusive memories while awake but denied lapse of 
concentration and experienced few spontaneous waking 
flashbacks.  The diagnosis was chronic PTSD.

Service connection was established by a September 1993 rating 
decision and a 10 percent evaluation was assigned effective 
February 18, 1993.  The veteran disagreed with the evaluation 
stating that his PTSD symptoms were more severe.  

At his personal hearing in May 1994, the veteran testified 
that he still suffers from intrusive thoughts about his 
combat experience and his responsibility as an officer.  


He testified that he was distressed by the fact that some of 
the young men under his command were killed and has since 
maintained contact with one of the families of a deceased 
soldier for the past 50 years.  He further testified that he 
suffers from depression caused in part by participating in 
the annual reunion of his tank battalion.  

Pursuant to a Board remand in January 1996, the veteran 
underwent a second VA examination in April 1996.  He 
described continuing symptoms of interrupted sleep and combat 
nightmares which occur twice weekly.  During waking hours, he 
experienced intrusive memories of combat which occurred 
spontaneously but he denied actual flashbacks or lapses of 
concentration or activity.  He also denied excessive startle 
reaction and stated that he had no difficulty being in a 
public place with crowds of people.  The veteran also 
acknowledged that he has never had impairment of social or 
industrial ability and currently remains active and 
productive in social and volunteer groups such as the Boy 
Scouts and the Rotary Club.  His family relationships were 
described as pleasurable and fulfilling.  He denied any 
impairment or interference of his activities by his PTSD 
symptoms.  The diagnosis was PTSD and the veteran's Global 
Assessment of Functioning Scale (GAF) score was 65.

The RO also received VA treatment records dated January 1994 
to April 1996 which showed treatment for PTSD symptoms. In 
particular a March 5, 1996, entry notes a clinical assessment 
of PTSD with a GAF score of 75.

On psychiatric examination in February 1997 the veteran 
reported symptoms of combat nightmares and problems sleeping 
at night.  He stated that he has startle responses at times, 
especially to loud noises.  The veteran also reported feeling 
useless now that he is in his 80s and retired.  He also 
wondered what he had accomplished in his life.  The veteran 
currently lives with his wife of 48 years and goes out to 
dinner, is active in his church and is social with friends 
and relatives.  The veteran was alert and oriented times 
three.  Speech was at normal rate and volume.  The veteran 
was dressed appropriately and was neat and clean in 
appearance.  He was in no apparent distress during the 
interview.  The veteran could 


remember 3/3 objects immediately and 2/3 objects after five 
minutes.  Concentration was good and intelligence average.  
The veteran's mood and affect were friendly and bright.  He 
stated that he occasionally feels depressed and denied 
suicidal or homicidal ideation.  He denied auditory or visual 
hallucinations and paranoia.  There was no evidence of 
cognitive defect.  The veteran was not tangential and was not 
circumstantial.  He was able to abstract and insight and 
judgment were good.  The veteran was judged to be financially 
competent.  The diagnosis was PTSD, delayed moderate.  His 
GAF score was 65-70. 

The examiner stated that the veteran still has symptoms of 
interrupted sleep, combat nightmares, and intrusive thought 
that caused him distress at times.  The veteran is able to 
care for himself and his family and is not impaired socially.  
The examiner concluded the veteran had a moderate impairment.  

At a February 1998 VA examination, the veteran complained of 
frequent intrusive images of war, "like snapshots", 
especially of decapitated soldiers.  He has recurrent combat-
related nightmares and periodic bouts of depression which 
have become worse in the last five to six years.  He stated 
that he is easily irritated and tends to withdraw socially 
when his mood is depressed or irritable.  The veteran 
reported that he feels responsible for the death of two of 
his men.  In one case a soldier stepped on a land mine and he 
believed that if he had ordered a more careful mine sweep the 
death could have been prevented.  He experienced feelings of 
guilt, sadness and depression when he relives this event.  
The veteran stated that his symptoms have worsened as he as 
become older and attributed it to more time to think about 
the past as contributory.  The veteran has a strong support 
group consisting of his wife, children and friends.  He was 
active in his church, works with the Boy Scouts of America, 
and a member of the Rotary Club.  He keeps in touch with the 
surviving members of his company.  On Memorial Day he places 
a call to the sister of the soldier who died stepping on a 
land mine and has done so for more than 50 years.  

The veteran came to the interview dressed in a jacket and 
tie.  He was cooperative with the interview process.  The 
veteran was oriented times three and displayed no 


thought process disorder or thought content disorder.  His 
mood was mildly depressed in part due to the recent death of 
his older sister.  His affect was full range.  Recent and 
remote memories were intact.  His judgment was good.  His 
insight was good.  Rate and flow of speech was within normal 
limits.  No word finding difficulty or hesitation one might 
expect of an 84-year-old was noted.  The veteran was fully 
competent to manage his own funds.  The diagnosis was chronic 
PTSD with a GAF Scale score of 65-70.  

The examiner concluded that the veteran displayed some PTSD 
symptoms of moderate degree but generally functions well and 
has meaningful interpersonal relationships.  Although the 
veteran has become more symptomatic in the last 5-6 years and 
his functioning is adequate, as an 84 year old man he does 
not have the same demands socially and vocationally that 
might highlight his impairment.  He does have significant 
symptoms and combat history remarkable for the degrees of 
stress he was subjected to and the degree of heroism and 
commitment to his men.  

In June 1998, the rating for PTSD was increased to 30 
percent, effective February 3, 1998.

Analysis.  The Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), in that 
he has presented a claim which is plausible.  The Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Murphy v. Derwinski, 1 Vet.App. 78 
(1991); Proscelle v. Derwinski, 2 Vet.App. 269 (1992).

As reported previously, the veteran was service connected for 
PTSD in a September 1993 rating action, and assigned a 10 
percent disability evaluation.  This was based on a review of 
the veteran's service medical records and the report of an 
examination conducted for VA rating purposes in June 1993.  
The veteran's 10 


percent disability evaluation remained in effect until June 
1998, at which time his rating was increased to 30 percent, 
effective from February 1998.

Prior to November 7, 1996, psychoneurotic disorders were 
evaluated in accordance with the criteria set forth in 38 
C.F.R. § 4.132, Diagnostic Code 9411.  38 C.F.R. § 4.132, 
Code 9411 (1995).  Under the amended regulations, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  The criteria most favorable to the 
veteran's claim must be used.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  In light of this change in 
regulations, the veteran's current claim requires more 
complex analysis.  Therefore, the Board has evaluated the 
veteran's claim under both the former and the amended 
regulations.  


Entitlement to a Rating in Excess of 10 percent for PTSD, 
from February 18, 1993, to February 2, 1998

Under the General Rating Formula for Psychoneurotic 
Disorders, a 10 percent rating contemplates less than the 
criteria for 30 percent with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating contemplates that the 
ability to establish and maintain effective and wholesome 
relationships with people is definitely impaired.  The 
psychoneurotic symptoms result in such reaction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 
4.132, Code 9411 (1995).

In Hood v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative," whereas 
the other terms were "quantitative" in character, and 
invited the Board to construe the term "definite" in a 
manner that would quantify the degree of impairment.  The VA 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, 


unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VA 
O.G.C.Prec. Op. No. 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).

With these considerations in mind, based on the current 
medical evidence of record, it is the judgment of the Board 
that prior to February 1998 the veteran's psychiatric 
disability did not more nearly approximate the criteria for a 
30 percent disability.  

VA examination reports and outpatient treatment records 
between June 1993 and February 1997 describe a fairly 
consistent pattern of symptomatology and manifestations, 
which may be described as productive of mild impairment of 
industrial and social adaptability.  

Noted symptomatology at the April 1996 examination included 
combat nightmares, sleep disturbance, intrusive memories and 
occasional depression.  However, the veteran denied many 
other symptoms indicative of PTSD such as flashbacks, 
excessive startle reactions and isolation.  Also the 
veteran's GAF score was 65 which is indicative of no more 
than mild impairment.  Furthermore, the veteran enjoyed 
fulfilling relationships with family members and his work 
history was not reflective of definite industrial impairment 
due to PTSD.  The veteran successfully ran his own business 
until retirement at age 70 and his interpersonal 
relationships, particularly with his wife of many years, were 
well developed and meaningful to him.  In addition, the 
veteran remained very active and productive socially.  At the 
February 1997 psychological evaluation, the veteran reported 
sleep difficulties and recurrent nightmares involving combat.  
He also stated that he had occasional startle response to 
loud noise.  However he remained very active in church and 
was social with friends and relatives.  Significantly, the 
examiner felt that the veteran demonstrated moderate PTSD 
symptoms but was not socially impaired.  

Although the evidence shows that the veteran experienced 
impairment resulting in a clinical assessment of moderate 
PTSD, his psychoneurotic symptoms themselves 


were not as disabling.  The veteran's mood and affect were 
described as "friendly and bright" and there was no 
evidence of cognitive defect.  Additionally, he was oriented 
in all spheres and his speech was normal.  There was no 
evidence of memory loss or impairment of concentration.  The 
Board notes that under the provisions of 38 C.F.R. § 4.130 
(1995) dealing with evaluation of psychiatric disability, an 
examiner's classification of the disease (as mild, moderate 
or severe) is not determinative of the degree of disability.  

Based on the above, the Board finds that prior to February 
1998 the impairment due to PTSD was no more than mild and 
that the level of disability contemplated in Code 9411 to 
support the assignment of a 30 percent rating for the 
veteran's disability was absent.  38 C.F.R. § 4.132, Code 
9411 (1995).  In the absence of such findings, a basis for an 
increased evaluation for PTSD is not found.

Under the new General Rating Formula for Mental Disorders, 
effective November 7, 1996, a 10 percent rating contemplates 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating contemplates occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Code 9411 (1998).

The most recent medical evidence of record shows that the 
veteran's psychiatric symptoms do not more nearly approximate 
the criteria for a 30 percent disability rating.  Although 
the veteran complained of interrupted sleep and recurrent 
nightmares, the objective clinical findings are negative for 
many symptoms indicative of an increase in disability 
including an inability to perform tasks, depressed mood, 
anxiety, suspiciousness, panic attacks and memory loss.  It 
is 


recognized that the veteran had not worked since his 
retirement but has remained active in social and volunteer 
groups.  His family relationships were noted to be 
pleasurable and fulfilling.

Therefore, using either the prior or the current rating 
criteria, the Board finds that between February 18, 1993, and 
February 2, 1998, the impairment due to PTSD was more 
consistent with a 10 percent rating and that the level of 
disability contemplated in Code 9411 to support the 
assignment of a 30 percent rating for the veteran's 
disability was absent.  The Board, after having carefully 
reviewed the old and the amended 1996 rating criteria, has 
determined that whichever criteria are used, a basis for an 
increased rating is not shown.


Entitlement to a Rating in Excess of 30 percent for PTSD from 
February 3, 1998

PTSD, as evaluated under Diagnostic Code 9411 in effect prior 
to November 7, 1996, is assigned a 30 percent evaluation when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships is considerably 
impaired, and because of the psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Code 9411 (1995).  Thus, the evaluation of 
PTSD turns on the severity of the veteran's overall social 
and industrial impairment.

The recent evidence of record shows that at the VA 
examination in February 1998, after review of his medical 
records, the VA examiner found that the veteran suffered from 
chronic PTSD with characteristic symptoms including sleeping 
problems, intrusive recollections and nightmares.  The 
veteran was active socially and enjoyed meaningful 
interpersonal relationships.  The examiner reported that the 


above symptoms were moderate but that the veteran generally 
functioned well.  The diagnosis was chronic PTSD, with a 
Global Assessment of Functioning (GAF) score of 65-70.

Applying the criteria set out above, the Board finds that 
there is no persuasive evidence that shows that the veteran's 
PTSD produces more than a "definite" degree of impairment.  
Socially, the veteran has always been able to function well 
in his social relationships. 

Under the new General Rating Formula for Mental Disorders, a 
30 percent rating contemplates occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment , mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent disability 
evaluation is appropriate for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

With respect to the new rating criteria, the Board notes that 
recent medical evidence, including the clinical findings from 
the 1998 VA compensation examination show that the veteran 
was well oriented to time, place, and person and alert.  
There were no hallucinations or delusions noted, and 
attention and concentration were not impaired.  His memory 
and recall for recent and remote events were intact.  His 
affect was full range and he was mildly depressed due to the 
recent death of his sister.  His rate and flow of speech was 
normal.  There is no evidence on file showing that the 
veteran's PTSD has resulted in reduced reliability 


and productivity due to symptoms, including panic attacks 
which occur more than once a week, difficulty in 
understanding complex commands, impairment of long term 
memory, or difficulty in maintaining effective social 
relationships.  Consequently, an increased rating, to 50 
percent, is not warranted under the new criteria.

Therefore, the Board finds that impairment due to PTSD is 
more consistent with a 30 percent rating and that the level 
of disability contemplated in Code 9411 to support the 
assignment of a 50 percent rating for the veteran's 
disability is absent.  38 C.F.R. § 4.130, Code 9411 (1998).  

The Board has considered the veteran's hearing testimony, 
which is considered credible insofar as he describes his 
subjective symptoms and belief that his PTSD is more than 30 
percent disabling.  He is not competent, however, to offer a 
medical opinion as to the degree of severity of his service-
connected psychiatric disorder.  

In Fenderson v. West, the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating for a service-connected disorder.  In 
the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability (the circumstances of the present 
appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" 
ratings.  In the present case, the RO has assigned staged 
ratings, a 10 percent rating from February 18, 1993, to 
February 2, 1998, and a 30 percent rating from February 
3,1998.  The Board has also considered whether a further 
staged rating is warranted, but does not find that the 
evidence shows greater impairment than is recognized by a 10 
percent rating prior to February 3, 1998, or a 30 percent 
rating on and after February 3, 1998.

The Board, after having carefully reviewed the old and the 
amended rating criteria, has determined that whichever 
criteria are used, a basis for an increased rating is not 
shown during either of the periods at issue here.  The 
preponderance of the evidence is against increased ratings 
and the benefit of the doubt rule does not apply.

ORDER

Entitlement to an evaluation in excess of 10 percent of PTSD, 
from February 18, 1993, to February 2, 1998, is denied.

Entitlement to an evaluation in excess of 30 percent of PTSD, 
from February 3, 1998, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


- 14 -


